DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, and 20 of U.S. Patent No. 11,238,256.

Present Application 
US Patent 11,238,256
1. A display device, comprising: 
a display panel comprising a display region comprising a plurality of pixels; 















a sensing region provided in at least one region of the display region; and 

a sensor layer disposed on the display panel, wherein the sensor layer comprises a plurality of photo sensor units, 

wherein each of the photo sensor units comprises a plurality of sensor pixels, 

wherein the plurality of sensor pixels included in each of the photo sensor units are spaced apart from each other by a same pitch, 

wherein the plurality of photo sensor units are disposed in a two-dimensional array comprising a plurality of rows and a plurality of columns, and 

wherein, at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a column direction with any other photo sensor unit of the plurality of photo sensor units disposed in a most adjacent row.

1. A display device, comprising: 
a substrate comprising a display region comprising a plurality of pixels; 

a sensing region provided in at least one region of the display region; 

a circuit element layer disposed on the substrate, the circuit element layer comprising a plurality of conductive layers; 

a light emitting element layer provided on the circuit element layer, the light emitting element layer comprising a plurality of light emitting elements; and 




a sensor layer disposed on the substrate, wherein the sensor layer comprises a plurality of photo sensor units, 

wherein each of the photo sensor units comprises a plurality of sensor pixels, 

wherein the plurality of sensor pixels included in each of the photo sensor units are spaced apart from each other by a same pitch, 

wherein the plurality of photo sensor units are disposed in a two-dimensional array comprising a plurality of rows and a plurality of columns, and 

wherein, at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a column direction with any other photo sensor unit of the plurality of photo sensor units disposed in a most adjacent row.

3. The display device of claim 1, wherein the photo sensor units are arranged in an irregular pattern in the sensing region, and wherein, at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a row direction with any other photo sensor unit of the plurality of photo sensor units disposed in a most adjacent column.

3. The display device of claim 1, wherein the photo sensor units are arranged in an irregular pattern in the sensing region, and wherein, at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a row direction with any other photo sensor unit of the plurality of photo sensor units disposed in a most adjacent column.

4. The display device of claim 2, wherein the distance between adjacent photo sensor units of the plurality of photo sensor units in a row direction and the column direction is 5 mm or less.

4. The display device of claim 2, wherein the distance between adjacent photo sensor units of the plurality of photo sensor units in a row direction and the column direction is 5 mm or less.

5. The display device of claim 3, wherein the distance between adjacent photo sensor units of the plurality of photo sensor units in the row direction and the column direction is 5 mm or less.

5. The display device of claim 3, wherein the distance between adjacent photo sensor units of the plurality of photo sensor units in the row direction and the column direction is 5 mm or less.

6. The display device of claim 1, wherein the width or diameter of the photo sensor units is 5 mm or less.

6. The display device of claim 1, wherein the width or diameter of the photo sensor units is 5 mm or less.

7. The display device of claim 1, wherein a total area of the photo sensor units is equal to or smaller than ½ of an area of the sensing region.
7. The display device of claim 1, wherein a total area of the photo sensor units is equal to or smaller than ½ of an area of the sensing region.

8. The display device of claim 1, further comprising a fingerprint detector configured to apply driving signals to the sensor pixels and receive electrical signals output from the sensor pixels.

8. The display device of claim 1, further comprising a fingerprint detector configured to apply driving signals to the sensor pixels and receive electrical signals output from the sensor pixels.

9. The display device of claim 8, wherein, the fingerprint detector comprises: a horizontal driver configured to apply the driving signals to the sensor pixels through driving lines; a vertical driver configured to covert an analog signal output from the sensor pixels into a digital signal and output the digital signal; and a controller configured to generate timing signals and control the horizontal driver and the vertical driver based on the generated timing signals.

9. The display device of claim 8, wherein, the fingerprint detector comprises: a horizontal driver configured to apply the driving signals to the sensor pixels through driving lines; a vertical driver configured to covert an analog signal output from the sensor pixels into a digital signal and output the digital signal; and a controller configured to generate timing signals and control the horizontal driver and the vertical driver based on the generated timing signals.

10. The display device of claim 2, further comprising a light blocking layer disposed between the substrate and the circuit element layer, the light blocking layer having pin holes formed therein, wherein the pin holes allow light to selectively pass therethrough, and wherein the photo sensor units are arranged in an irregular pattern in the sensing region.

10. The display device of claim 1, further comprising a light blocking layer disposed between the substrate and the circuit element layer, the light blocking layer having pin holes formed therein, wherein the pin holes allow light to selectively pass therethrough, and wherein the photo sensor units are arranged in an irregular pattern in the sensing region.

11. The display device of claim 10, wherein the light blocking layer comprises a plurality of pinhole regions in which the respective pin holes are formed, wherein the pinhole regions are irregularly arranged in the light blocking layer.

11. The display device of claim 10, wherein the light blocking layer comprises a plurality of pinhole regions in which the respective pin holes are formed, wherein the pinhole regions are irregularly arranged in the light blocking layer.

12. The display device of claim 11, wherein the pinhole regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns, wherein, at least one of the pinhole regions is not aligned in a column direction with any other pinhole region disposed in a most adjacent row.

12. The display device of claim 11, wherein the pinhole regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns, wherein, at least one of the pinhole regions is not aligned in a column direction with any other pinhole region disposed in a most adjacent row.

13. The display device of claim 11, wherein the pinhole regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns, wherein, at least one of the pinhole regions is not aligned in a row direction with any other pinhole region disposed in a most adjacent column.

13. The display device of claim 11, wherein the pinhole regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns, wherein, at least, one of the pinhole regions is not aligned, in a row direction with any other pinhole region disposed in a most adjacent column.

14. The display device of claim 11, wherein the pinhole regions are arranged to correspond one-to-one to the photo sensor units.

14. The display device of claim 11, wherein the pinhole regions are arranged to correspond one-to-one to the photo sensor units.





20. A display device, comprising: 
a display panel comprising a display region comprising a plurality of pixels and 

a sensing region provided in at least one region of the display region; and 















a sensor layer disposed on the display panel, 


wherein the sensor layer comprises a plurality of photo sensor units, 

wherein each of the photo sensor units comprises a plurality of sensor pixels, 





wherein the photo sensor units at least partially overlap the pixels in a thickness direction and are configured to use at least some of the plurality of pixels disposed in the sensing region as a light source, 

wherein the plurality of sensor pixels included in each of the photo sensor units are spaced apart from each other by a same pitch, wherein the plurality of photo sensor units are disposed in a two-dimensional array comprising a plurality of rows and a plurality of columns, and 

wherein, at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a column direction with any other photo sensor unit of the plurality of photo sensor units disposed in a most adjacent row.

20. A display device, comprising: 
a substrate comprising a display region comprising a plurality of pixels and 

a sensing region provided in at least one region of the display region; 

a circuit element layer disposed on a first surface of the substrate, the circuit element layer comprising a plurality of conductive layers; 

a light emitting element layer provided on the circuit element layer, the light emitting element layer comprising a plurality of light emitting elements; 

a plurality of pin holes disposed in the circuit element layer and/or a light blocking layer disposed between the circuit element layer and the substrate; and 

a sensor layer disposed on a second surface of the substrate opposite to the first surface, 

wherein the sensor layer comprises a plurality of photo sensor units, 

wherein each of the photo sensor units comprises a plurality of sensor pixels, 

wherein at least one among the photo sensor units, the sensor pixels, and the pin holes are arranged in the sensing region, 

wherein the photo sensor units at least partially overlap the pixels in a thickness direction and are configured to use at least some of the plurality of pixels disposed in the sensing region as a light source, 

wherein the plurality of sensor pixels included in each of the photo sensor units are spaced apart from each other by a same pitch, wherein the plurality of photo sensor units are disposed in a two-dimensional array comprising a plurality of rows and a plurality of columns, and 

wherein, at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a column direction with any other photo sensor unit of the plurality of photo sensor units disposed m a most adjacent row.









2. The display device of claim 1, wherein the display panel comprises a substrate, a circuit element layer disposed on the substrate, the circuit element layer comprising a plurality of conductive layers, and a light emitting element layer provided on the circuit element layer, the light emitting element layer comprising a plurality of light emitting elements, and wherein the photo sensor units are arranged in an irregular pattern in the sensing region.


15. The display device of claim 2, wherein the photo sensor units are arranged in an irregular pattern in the sensing region, and wherein the plurality of conductive layers comprise: a semiconductor layer comprising an active pattern comprising at least one transistor; a first gate layer comprising a gate electrode disposed such that at least a portion of the gate electrode overlaps with the active pattern; a second gate layer comprising at least one capacitor electrode; and a source-drain layer comprising a source electrode and a drain electrode, which are connected to the active pattern.

16. The display device of claim 15, wherein the circuit element layer further comprises a plurality of light-passing regions each comprising light passing holes, and wherein each of the light-passing holes comprises multi-layered openings formed in the semiconductor layer, the first gate layer, the second gate layer, and the source-drain layer to overlap with each other.

17. The display device of claim 16, wherein the light-passing regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns, wherein, at least one of the light-passing regions is not aligned in a column direction with any other light passing region disposed in a most adjacent row.

18. The display device of claim 16, wherein the light-passing regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns, wherein, at least one of the light-passing regions is not aligned in a row direction with any other light-passing region disposed in a most adjacent column.

19. The display device of claim 16, wherein the light-passing regions are arranged to correspond one-to-one to the photo sensor units.


21. The display device of claim 20, wherein the display panel comprises a substrate, a circuit element layer disposed on the substrate, the circuit element layer comprising a plurality of conductive layers, a light emitting element layer provided on the circuit element layer, the light emitting element layer comprising a plurality of light emitting elements, and a plurality of pin holes disposed in the circuit element layer and/or a light blocking layer disposed between the circuit element layer and the substrate, and wherein at least one among the photo sensor units, the sensor pixels, and the pin holes are arranged in an irregular pattern in the sensing region.

22. The display device of claim 21, wherein the circuit element layer disposes on a first surface of the substrate, and the sensor layer disposes on a second surface of the substrate opposite to the first surface.

2. The display device of claim 1, wherein the photo sensor units are arranged in an irregular pattern in the sensing region.









15. The display device of claim 1, wherein the photo sensor units are arranged in an irregular pattern in the sensing region, and wherein the plurality of conductive layers comprise: a semiconductor layer comprising an active pattern comprising at least one transistor; a first gate layer comprising a gate electrode disposed such that at least a portion of the gate electrode overlaps with the active pattern; a second gate layer comprising at least one capacitor electrode; and a source-drain layer comprising a source electrode and a drain electrode, which are connected to the active pattern.

16. The display device of claim 15, wherein the circuit element layer further comprises a plurality of light-passing regions each comprising light passing holes, and wherein each of the light-passing holes comprises multi-layered openings formed in the semiconductor layer, the first gate layer, the second gate layer, and the source-drain layer to overlap with each, other.

17. The display device of claim 16, wherein the light-passing regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of column: wherein, at least one of the light-passing regions is not aligned in a column direction with any other light passing region disposed in a most adjacent row.

18. The display device of claim 16, wherein the light-passing regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns, wherein, at least one of the light-passing regions is not aligned in a row direction with any other light-passing region disposed in a most adjacent column.

19. The display device of claim 16, wherein the light-passing regions are arranged to correspond one-to-one to the photo sensor units.





Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 3-14, and 20 of the present application overlap and encompass the scope of claims 1, 3-14 and 20 of US Patent 11,238,256, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the claims 1, 3-14 and 20 of US Patent 11,238,256 to that of claims 1, 3-14, and 20 of the present application for the well-known purpose of having a broader scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.

Allowable Subject Matter
Subject to the double patenting rejection above, claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  A display device, comprising: 
a display panel comprising a display region comprising a plurality of pixels; 
a sensing region provided in at least one region of the display region; and 
a sensor layer disposed on the display panel, wherein the sensor layer comprises a plurality of photo sensor units, wherein each of the photo sensor units comprises a plurality of sensor pixels, wherein the plurality of sensor pixels included in each of the photo sensor units are spaced apart from each other by a same pitch, wherein the plurality of photo sensor units are disposed in a two-dimensional array comprising a plurality of rows and a plurality of columns, and 
wherein, at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a column direction with any other photo sensor unit of the plurality of photo sensor units disposed in a most adjacent row.

As to claim 20, claim 20 is allowable for similar reasoning given above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/27/2022